Citation Nr: 0600515	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-05 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
detached retina with glaucoma, left eye, status-post scleral 
buckle procedure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to June 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the claim.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The record reflects the veteran underwent a scleral 
buckle procedure on his left eye in May 1998 at a VA medical 
facility, and that he currently has glaucoma in the left eye.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran's detached retina with 
glaucoma of the left eye was the result from carelessness, 
negligence, lack of proper skill, error in judgment, or some 
other incident or fault on the part of the VA, nor as the 
result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of a detached retina with glaucoma of the left eye, 
status-post scleral buckle procedure, are not met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

In accord with Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004), the veteran was sent the requisite notice prior to 
the initial adjudication of his claim by the RO via 
correspondence dated in July 2002.  This correspondence noted 
the issue on appeal, informed the veteran of what information 
and evidence he must submit, as well as the information and 
evidence that will be obtained by VA.  In addition, this 
correspondence indicated the need for the veteran to advise 
VA of or to submit any evidence in his possession that was 
relevant to the case in that it stated he was ultimately 
responsible for providing VA the information/evidence to 
support his claim.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the holdings in 
Quartuccio, supra, and Pelegrini, supra.  Moreover, the 
veteran has been provided with a copy of the appealed rating 
decision, the January 2004 Statement of the Case (SOC), and 
an October 2004 Supplemental SOC (SSOC) which provided him 
with notice of the law and governing regulations regarding 
his case, as well as the reasons for the determinations made 
with respect to his claims.  In pertinent part, the SOC 
included a summary of the relevant regulatory provisions of 
38 C.F.R. § 3.159 detailing VA's duties to assist and notify.  
Further, the veteran's accredited representative indicated 
familiarity with these duties by a November 2005 statement.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (VA can 
demonstrated that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant ...).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield, 
supra; see also 38 C.F.R. § 20.1102 (harmless error).  In 
view of the foregoing, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available medical records 
regarding the May 1998 scleral buckle procedure on the left 
eye, as well as the subsequent treatment for the left eye 
glaucoma, were obtained and reviewed by both the RO and the 
Board in connection with the veteran's claim.  The veteran's 
representative asserted in the November 2005 statement that 
the duty to assist required VA to determine if there were 
medical quality assurance records, and to obtain and consider 
such records.  However, the representative did not explicitly 
state that such records actually existed.  The United States 
Court of Appeals for Veterans Claims (Court) has stated that 
the duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim. See Counts 
v. Brown, 6 Vet. App. 473, 476 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  Moreover, as part of a June 1998 
request, the RO requested "all same day surgery notes done 
in [M]ay 1998."  As documented by a subsequent July 2002 
Memorandum, the RO requested "the complete medical, surgical 
and hospital clinical records, nurses' notes and Board 
proceedings, if held, covering treatment from Sept-Oct/1997, 
to the current date."  In response to this request, the VA 
medical facility sent the entire chart, and complete notes 
from May 1998 to June 2002.  Thus, this correspondence makes 
it clear that all relevant records regarding the May 1998 
procedure were requested and added to the claims file.

The Board further notes that the veteran has been accorded VA 
medical examinations in conjunction with this case.  VA has 
also assisted the veteran and his representative throughout 
the course of this appeal by providing them with the January 
2004 SOC and October 2004 SSOC which informed them of the 
laws and regulations relevant to the veteran's claims.  
Moreover, as part of his January 2004 Substantive Appeal, the 
veteran indicated he did not want a Board hearing in 
conjunction with this appeal.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The record reflects that the veteran underwent a scleral 
buckle procedure on his left eye in May 1998 at a VA medical 
facility, and that he currently has glaucoma in the left eye.  
He contends that the glaucoma developed as a result of this 
procedure, and has emphasized that the procedure was actually 
completed by two interns which he did not consent to nor 
would he have done so.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
the United States Congress.  See § 422(a) of PL 104-204.  The 
purpose of the amendment was, in effect, to overrule the 
United States Supreme Court decision in Brown v. Gardner, 115 
S. Ct. 552 (1994), which held that no showing of negligence 
was necessary for recovery under § 1151.  In pertinent part, 
Section 1151, as amended, reads as follows:

Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected. For purposes of this section, a disability or 
death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was: 

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown: (1) Disability/additional disability; (2) that 
VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.358, in pertinent part also provides that compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 3.358 
(c)(3).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Here, nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).  Moreover, in his contentions the 
veteran has not identified any specific act of carelessness, 
negligence, lack of proper skill, error in judgment, or some 
other incident or fault on the part of the VA officials, to 
include the two interns who purportedly completed the May 
1998 procedure.

The Board further notes that there are competent medical 
opinions against the veteran's claim.  For example, a June 
2001 VA eye examination opined that the left eye glaucoma was 
likely secondary to prior blunt trauma he reported, which 
included an in-service kick and a post-service injury from a 
butter knife.  A subsequent March 2003 VA eye examination, 
conducted by a different examiner, opined that the glaucoma 
and retinal detachment were not the result of negligence, 
carelessness, or lack of proper skill.  The examiner also 
opined that both were events not reasonably foreseeable.  
Moreover, this same examiner in an October 2003 VA eye 
examination report reiterated this opinion regarding both the 
right and left eye disabilities, and opined that it was more 
likely than not that the glaucoma in both eyes was possibly 
related to the retinal breaks and detachments he had 
experienced in both eyes.  No competent medical evidence is 
on file which refutes these opinions.

In view of the foregoing, the Board must find that 
preponderance of the competent medical evidence is against a 
finding that the veteran's detached retina with glaucoma of 
the left eye was the result from carelessness, negligence, 
lack of proper skill, error in judgment, or some other 
incident or fault on the part of the VA, nor as the result of 
an event that was not reasonably foreseeable.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Therefore, the 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
must be denied.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
detached retina with glaucoma, left eye, status-post scleral 
buckle procedure, is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


